DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the preliminary amendment and remarks received 09 September 2021. Claims 1 - 18 are currently pending. 

Drawings
Replacement drawings were received on 09 September 2021. These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an acquisition facility configured to acquire” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kyle Bryan (Reg. No. 61,992) on 09 September 2021.

The application has been amended as follows: 

-	In Claim 1 Line 5 change “generating a respective binary mask for each of the single images” to --generating a respective binary mask for each of the plurality of single images--.

-	In Claim 1 Lines 6 - 7 change “wherein the respective binary mask differentiates different components of the target object in the single images” to --wherein the respective binary masks differentiate different components of the target object in the plurality of single images --.

-	In Claim 1 Line 8 change “determining, using all of the binary masks, one of the single images” to --determining, using all of the binary masks, one of the plurality of single images--.

-	In Claim 1 Line 15 change “applying the determined offset to all pixel values” to --adapting the image data set by applying the determined offset to all pixel values--.

-	In Claim 2 Line 3 change “comparing then the respective largest cohesive regions” to --comparing

-	In Claim 3 Line 4 change “from the single images, for pixel values lying between” to --from the plurality of single images, for pixel values lying between--.

-	In Claim 3 Line 5 change “first value is allocated to the binary mask, and for pixel” to --first value is allocated to the binary masks, and for pixel--.

-	In Claim 3 Lines 6 - 7 change “a second value is allocated to the binary mask” to --a second value is allocated to the binary masks--.

-	Replace Claim 5 with: 


-	In Claim 7 Lines 2 - 3 change “as a function of the recognized target object, the target value” to --as a function of the recognized target object, the specified target value--.

-	In Claim 8 Line 1 change “wherein that using the adapted image data set” to --wherein by using the adapted image data set--.

-	In Claim 8 Line 4 change “differentiation of two components of the target objects” to --differentiation of two components of the similar target objects--.

-	In Claim 10 Lines 5 - 11 change: 
“acquiring an image data set comprising a plurality of single images that map different layers of the target object; 
generating a respective binary mask for each of the single images using at least one specified threshold value, wherein the respective binary mask differentiates different components of the target object in the single images from each other; 

to 
--acquiring [[an]] the image data set comprising a plurality of single images that map different layers of [[the]] a target object; 
generating a respective binary mask for each of the plurality of single images using at least one specified threshold value, wherein the respective binary masks differentiate different components of the target object in the plurality of single images from each other; 
determining, using all of the binary masks, one of the plurality of single images that contains a largest cohesive region of one of the components as a reference image;--.

-	In Claim 10 Line 18 change “applying the determined offset to all pixel values” to --adapting the image data set by applying the determined offset to all pixel values--.

-	In Claim 11 Line 4 change “comparing then the respective largest cohesive regions” to --comparing

 plurality of single images, for pixel values--.

-	In Claim 12 Line 5 change “a first value is allocated to the binary mask,” to --a first value is allocated to the binary masks,--.

-	In Claim 12 Line 7 change “a second value is allocated to the binary mask” to --a second value is allocated to the binary masks--.

-	Replace Claim 14 with: 
--The non-transitory computer implemented storage medium of claim 10, wherein after generation of the binary masks, an erosion operation is firstly applied to the binary masks before the reference image is determined.--.

-	In Claim 16 Lines 2 - 3 change “as a function of the recognized target object, the target value” to --as a function of the recognized target object, the specified target value--.

-	In Claim 17 Lines 1 - 2 change “wherein that using the adapted image data set” to --wherein by using the adapted image data set--.

 similar target objects--.

-	In Claim 18 Lines 6 - 10 change: 
“generate a respective binary mask for each of the single images using at least one specified threshold value, wherein the respective binary mask differentiates different components of the target object in the single images from each other; 
determine, using all of the binary masks, one of the single images that contains a largest cohesive region of one of the components as a reference image;” 
to
--generate a respective binary mask for each of the plurality of single images using at least one specified threshold value, wherein the respective binary masks differentiate different components of the target object in the plurality of single images from each other; 
determine, using all of the binary masks, one of the plurality of single images that contains a largest cohesive region of one of the components as a reference image;--.

Allowable Subject Matter
Claims 1 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. Particularly, adapting an image data set comprising a plurality of single images obtained by an X-ray device by generating a respective binary mask for each of the plurality of single images using at least one threshold value, wherein the respective binary masks differentiate different components of a target object in the plurality of single images from each other, determining, using all of the binary masks, one of the plurality of single images that contains a largest cohesive region of one of the components as a reference image, determining a mean value of all pixel values of the reference image pertaining to the largest cohesive region, determining an offset from the determined mean value and a specified target value such that by applying the offset to the pixel values used for determining the mean value, the pixel values are adapted such that a mean value of the pixel values adapted by the offset corresponds to the specified target value, and applying the determined offset to all pixel values of the image data set. These elements, in combination with the remaining component(s) of the claim(s), are not taught nor are they suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feldman et al. U.S. Patent No. 6,463,167; which is directed towards an adaptive filtering method for enhancing medical images, such as x-ray images, that includes segmenting a medical image into single tissue areas, determining a tissue type based on an average pixel value and scaling pixel values into a range of gray level values suitable for display, wherein different enhancement processes are applied to different tissue types. 
Hopple et al. U.S. Patent No. 6,546,124; which is directed towards a method and apparatus for performing an adaptive extended dynamic range algorithm of an x-ray imaging system that adjusts the dynamic range of an input image to a desired gray scale range that takes into account the difference between the input image intensity and a local mean intensity value.
Köhler et al. U.S. Patent No. 9,224,201; which is directed towards a method for reducing artifacts based on unequal representation of the same material classes in various locations of a three-dimensional image data set reconstructed from two-dimensional x-ray projection images wherein a homogenization function is determined and applied to the entire image data set so as to bring attenuation values of a material in line with a target average attenuation value. 
Lachner et al. U.S. Patent No. 9,858,674; which is directed towards a method for determining a structure of interest within an anatomical body part wherein the brightness of anatomic structures belonging to the same class of tissue is adjusted to eliminate intensity inhomogeneity. 
Nyúl et al. U.S. Patent No. 6,584,216; which is directed towards a method for standardizing image intensity scales in magnetic resonance (MR) images based on a specific body region so that similar intensities have similar tissue meaning independent of variations within or between patients. 
Reeves et al. U.S. Publication No. 2003/0095696 A1; which is directed towards a system and method for diagnostic imaging of small pulmonary nodules from Computed Tomography (CT) scans that includes generating a lung mask from a thresholded image to segment the lungs wherein the largest region of connected components is selected as the lung mask/region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667